SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                         Patricia Gilleran v. Township of Bloomfield (A-15-15) (076114)

Argued September 13, 2016 -- Decided November 22, 2016

LaVecchia, J., writing for a majority of the Court.

        In this appeal, the Court determines whether the security exclusions of the Open Public Records Act
(“OPRA”), N.J.S.A. 47:1A-1 to -13, preclude disclosure of the day’s worth of video footage from a stationary security
camera attached to the Bloomfield Town Hall that Plaintiff Patricia Gilleran requested from the Township of
Bloomfield.

          Gilleran initially requested footage from a five-day period but settled on one day of recordings when asked
by the Township to limit her request. The Township then denied Gilleran’s request, citing OPRA’s exemption for
security information. Gilleran filed a complaint in the Law Division seeking the requested footage under OPRA and
the common law right of access.

         Gilleran argued that the camera is in plain sight and captures video of a public area. She contended that the
videotape is a government record subject to access under OPRA and that the Township should either grant her
request in full or review its tapes, redact any exempt portions, and release the remainder. Stressing that OPRA’s
animating purpose is to grant unfettered public access to government records, Gilleran urged the court to find that
none of OPRA’s security exemptions creates a blanket exemption for surveillance video footage.

          The Township countered that the camera, which is concealed by smoked glass, provides security for the
Town Hall and/or the Law Enforcement Building adjacent to the Town Hall. According to the Township, the
purpose of providing surveillance would be thwarted if the public were given access to the video records, which
might include footage of confidential informants, domestic violence victims, police officers, and others whose safety
could be jeopardized by release of the footage. The Township also argued that the videos should remain
confidential to protect the secrecy of the capabilities and vulnerabilities of its surveillance system. The Township
further asserted that, because review of surveillance video could impose substantial burdens on its resources, it
should be able to resist a claim for surveillance videotape based on a security exemption without having to require
its employees to review the footage.

         The Law Division held that the Township had violated OPRA, ordered the Township to release the
requested footage, and directed the parties to discuss reasonable attorney’s fees. The Township appealed, and the
Appellate Division affirmed the order of the trial court. Gilleran v. Twp. of Bloomfield, 440 N.J. Super. 490, 501
(App. Div. 2015). The panel concluded that OPRA contains no blanket exemption for security information and that
determining whether the government must review a recording should be addressed on a case-by-case basis. The
panel remanded the matter to the Law Division for a determination as to attorney’s fees.

         The Court granted the Township leave to appeal. 223 N.J. 402 (2015).

HELD: Compelling release on demand of security surveillance video would be contrary to the legislative intent
motivating OPRA’s exemptions based on security concerns. The Township’s explanation for denying the request for
the footage was adequate. Requests for video from surveillance cameras protecting public facilities are better analyzed
under the common law right of access. The Court therefore reverses the judgment of the Appellate Division and
remands the matter for further proceedings based on the unresolved common law claim.

1. OPRA mandates that government records be made “readily accessible” upon citizen request “with certain
exceptions[] for the protection of the public interest.” N.J.S.A. 41:1A-1. It is the government’s burden to show that
a requested record falls within an exception, including one or both of the security exceptions, which protect
“emergency or security information or procedures for any buildings or facility which, if disclosed, would jeopardize
security of the building or facility or persons therein,” as well as “security measures and surveillance techniques
which, if disclosed, would create a risk to the safety of persons, property, electronic data or software.” Ibid. (pp.
13-14)

2. The Court begins by assuming that surveillance video is a “government record” within the meaning of OPRA
because neither party argues otherwise. Observing that a statute’s language is the best guide to the Legislature’s
intent in enacting that statute, the Court then turns to the security provisions quoted above, which it reads in the
context of related provisions in order to give meaning to the statute as a whole. (pp 15-16)

3. Viewed together, both security exemptions advance a discernable public policy with respect to the security
systems of public buildings. The Court agreed with Gilleran that the two exceptions do not create a blanket
exemption for any and all information about security measures. The Court stressed, however, that the two
provisions were phrased in a way that allows flexibility in application for public safety purposes. (pp. 16-18)

4. The Court notes that the first exception maintains confidentiality when the release of information produced by
certain security tools places at risk the very security system established for the protection of public buildings and
people. The second exception reinforces the legislative desire to preclude disclosure of security measures and
surveillance techniques that would create a risk for property and persons. Together, these exceptions prevent OPRA
requests from interfering with security efforts, including in ways that the Legislature could not have predicted when
it enacted OPRA. (pp. 18-19)

5. To protect the confidentiality of security information through one of these exceptions, the government must
establish that the security tool (here, the camera) produces information that, if disclosed, would create a risk to the
security of the building or the persons therein because of the revealing nature of the product of that tool. In this
matter, the Township seeks to protect information about the camera itself, including the scope of the camera’s
surveillance area, the clarity of the images the camera captures, and the frequency with which it captures images.
The Court holds that, when such a concern is present, OPRA’s security exemptions bar access to a security system’s
surveillance product. (pp. 19-22)

6. The Court stresses that this is the sensible application of the security exceptions because, if OPRA were
interpreted to require unfettered access to the work product of any camera that is part of a governmental facility’s
security system, then all such footage from every governmental facility would be subject to release on demand,
creating the opportunity for the protection provided by such security systems to be dismantled. A better approach is
to analyze requests for security footage under the common law right of access, which allows the need for access to
be weighed against the needs of governmental confidentiality. (pp. 22-23)

7. The Court finds that the videotape requested in this matter is not subject to public access under OPRA’s security
exclusions and that the Township provided an adequate basis for finding the footage to be exempt from release. (pp.
23-24)

CHIEF JUSTICE RABNER, DISSENTING, expresses the view that OPRA, by its plain language, does not
categorically exempt all security footage from public disclosure. Rather, OPRA requires public agencies to disclose
public records, including security footage, unless a specific exception applies. The dissent would thus have
remanded the case to the trial court to allow the Township to attempt to establish, based on what appears on the tape,
that the requested footage either “would jeopardize security” or “would create a risk to” safety. N.J.S.A. 47:1A-1.1.

         The judgment of the Appellate Division is REVERSED. The matter is REMANDED to the trial court for
further proceedings based on the unresolved common law right-to-access claim.


        JUSTICES ALBIN, FERNANDEZ-VINA, AND SOLOMON join in JUSTICE LaVECCHIA’s
opinion. CHIEF JUSTICE RABNER filed a separate, dissenting opinion in which JUSTICE TIMPONE joins.
JUSTICE PATTERSON did not participate.


                                                           2
                                     SUPREME COURT OF NEW JERSEY
                                        A-15 September Term 2015
                                                076114

PATRICIA GILLERAN,

    Plaintiff-Respondent,

         v.

THE TOWNSHIP OF BLOOMFIELD
and LOUISE M. PALAGANO, in
her capacity as Records
Custodian for the Township of
Bloomfield,

    Defendants-Appellants.


         Argued September 13, 2016 – Decided November 22, 2016

         On appeal from the Superior Court, Appellate
         Division, whose opinion is reported at 440
         N.J. Super. 490 (App. Div. 2015).

         Steven J. Martino argued the cause for
         appellants (Law Department, Township of
         Bloomfield, attorneys).

         CJ Griffin argued the cause for respondent
         (Pashman Stein, attorneys).

         Raymond R. Chance, III, Deputy Attorney
         General, argued the cause for amicus curiae
         State of New Jersey (Christopher S. Porrino,
         Attorney General of New Jersey, attorney;
         Jeffrey S. Jacobson, Counsel to the Attorney
         General, on the letter brief).

         Lance J. Kalik argued the cause for amicus
         curiae American Civil Liberties Union of New
         Jersey (Edward L. Barocas, Legal Director,
         attorney; Mr. Kalik, Mr. Barocas, and Jeanne
         M. LoCicero, of counsel; Mr. Kalik,
         Stephanie R. Wolfe, and John C. Kessler, on
         the brief).

                                1
         Bruce S. Rosen submitted a brief on behalf
         of amici curiae The Reporters Committee for
         Freedom of the Press, Advance Publications,
         Inc., American Society of News Editors, The
         Associated Press, Association of Alternative
         Newsmedia, Dow Jones & Company, Inc.,
         Gannett Co., Inc., Hearst Corporation,
         Investigative Reporting Workshop at American
         University, MPA – The Association of
         Magazine Media, National Association of
         Black Journalists, National Newspaper
         Association, National Press Photographers
         Association, National Public Radio, Inc.,
         The New York Times Company, North Jersey
         Media Group, Inc., Online News Association,
         Radio Television Digital News Association,
         and Society of Professional Journalists
         (McCusker, Anselmi, Rosen & Carvelli,
         attorneys).


    JUSTICE LaVECCHIA delivered the opinion for the Court.

    This appeal arises from a citizen request, pursuant to the

Open Public Records Act (OPRA or the Act), N.J.S.A. 47:1A-1 to

-13, and the common law right of access, for essentially a day’s

worth of video footage from a stationary security camera

attached to the second-story rear area of Bloomfield Town Hall,

adjacent to the police station.

    The Township of Bloomfield (Township) declined to release

the videotape footage.   According to the Township, allowing

unrestricted access to security camera videotape -- which would

reveal not only what is and is not captured by the security

camera, but also when and how well it is captured -- would

undermine the purpose of having a security camera system

                                  2
protecting the buildings and people within them.   The Township

asserted that the security exclusions of OPRA permitted

withholding the videotape.

    We granted leave to appeal from the Appellate Division’s

affirmance of a trial court order compelling release of the

video under OPRA.   We conclude that OPRA does not require

release of video footage that reveals security capacity for

security surveillance systems protecting public buildings.

Although we find no OPRA right of access to video footage from

such surveillance systems, that does not mean that a citizen may

not obtain, when appropriate, some portion of video from a

public facility’s security surveillance system, but that request

must be subjected to the common law balancing of interests under

a right-to-know claim.   That common law claim was not reached in

this matter so we leave that analysis for another day in the

circumstances arising in this appeal.

    The security exceptions preserve the confidentiality of

         emergency    or   security    information   or
         procedures for any buildings or facility
         which, if disclosed, would jeopardize security
         of the building or facility or persons
         therein; [and]

         security measures and surveillance techniques
         which, if disclosed, would create a risk to
         the safety of persons, property, electronic
         data or software[.]

         [N.J.S.A. 47:1A-1.1.]


                                 3
The wholesale release of videotape footage from a surveillance

camera, which is part of a government facility’s security system

protecting its property, workers, and visitors, would reveal

information about the system’s operation and also its

vulnerabilities, jeopardizing public safety.   The compelled

release under OPRA, on demand for any or no reason, of a

security system’s operational product revealing otherwise

nonpublic information about monitoring capability is at odds

with the legislative intent in creating security exceptions to

OPRA.   The security exceptions will be applied in a commonsense

manner that fulfills the very purpose of having security-based

exceptions, and we will do so mindful of present day practical

challenges to maintenance of security in public facilities.

    We hold that the security exclusions preclude disclosure

under OPRA of the videotape requested in this matter.

                                I.

    On April 7, 2014, plaintiff Patricia Gilleran emailed the

Township’s Records Custodian requesting five days’ worth of

footage -- March 31, 2014 to April 4, 2014, from 7:00 a.m. to

9:00 p.m. -- from a stationary security camera, which was

attached to the back of the municipal building and which, she

claimed, appeared to be directed toward the rear of Town Hall

and a parking area that encompassed the Mayor’s parking space.



                                4
     A clerk1 for the Township spoke with Gilleran, indicated

that five days of footage would be voluminous, and asked if the

request could be winnowed.   Gilleran accordingly reduced her

request to one day of recordings:     March 31, 2014, from 7:00

a.m. to 9:00 p.m.   On April 11, 2014, Gilleran was informed by

email that her request was denied pursuant to OPRA’s exemption

for security information.

     Gilleran commenced this action against the Township and its

Records Custodian by filing a complaint in the Law Division

seeking the requested footage under OPRA and the common law

right of access.    According to her complaint, plaintiff seeks

the video footage to determine whether certain people had

entered the municipal building.   The complaint further alleges

that the camera is in plain sight and captures video of a public

area.   Four photographs of the surveillance camera were appended

to the complaint to depict that the camera is affixed to the

second story of the municipal building’s wall, above a parking

lot that includes the Mayor’s parking space.

     The complaint contends that the videotape is a government

record subject to access under OPRA and requests the court

either to direct the Township to release the requested footage


1  In different places in the record, this person is listed as a
“clerk/typist,” a records custodian, or an employee in the
Municipal Clerk’s office who frequently responds to OPRA
requests.
                                  5
or to review the tapes in camera and order defendants to redact

portions of the tape that are exempt and release the remainder.

The complaint also demands the award of a civil penalty and

attorney’s fees under OPRA.    The complaint also seeks release of

the videotape under the common law right of access.

    In its answer, the Township contends that the footage is

exempt as security information.    The Township submitted two

certifications:   one from the clerk who responded to Gilleran’s

request and the other from Ted Ehrenburg, Bloomfield’s Township

Administrator.    Ehrenburg certified that:

         3. [] The camera from which the video was
         requested is located on the rear of Town Hall
         on the second story.       Without revealing
         security information, the camera provides
         security for Town Hall and/or the Law
         Enforcement Building adjacent to Town Hall.

         4. The cameras are strategically placed and
         smoked glass is placed over the cameras so
         that the public does not know the area that is
         being surveilled.

         5. Allowing access by the public to the video
         surveillance would defeat the entire purpose
         of having security cameras on Town Hall.

         6.   Again,    without   revealing    security
         information, the area which is potentially
         surveilled is not only used by public
         employees but Police Officers who report to
         and from work, confidential informants who are
         brought into the Police Station, witnesses who
         are brought into the Police Station, domestic
         violence victims who are brought into the
         Police Station and members of the public who
         seek to report crimes.


                                  6
         7. If the public is given access to the video
         tapes, the safety of these individuals could
         be put in jeopardy.

         8.   Therefore, video surveillance which is
         essential to the security of the township
         buildings should not be provided to the
         public.

    On the return date of the court’s order to show cause,

plaintiff argued that, because the case presents a novel OPRA

issue, the court’s focus should be on the Act’s animating

principle, which is to grant unfettered public access to

government records.   Plaintiff urged the court to find that none

of OPRA’s security exemptions creates a blanket exemption for

surveillance video footage based on a concern for security and

that, therefore, the Township was obliged to examine the video

to determine whether some portion of its contents would pose a

security risk.   Plaintiff’s argument emphasized that the camera

was placed in an obvious and public place and that one can stand

outside the building and observe the same people entering and

leaving the building that the tape would have recorded.

    The Township argued that its employees should not be

required to review security footage for the Township to resist a

claim for surveillance videotape based on a security exemption.

From a practical perspective, the Township maintained that

requiring Township employees to review security footage for

every public request could impose substantial burdens on the


                                 7
Township’s resources.    The Township acknowledged that no

Township official had viewed the entire footage before claiming

a security exemption under OPRA for plaintiff’s request;

nevertheless, the Township argued that the footage could pose

security risks because it might reveal undercover officers,

witnesses, or victims seeking to maintain confidentiality.     More

fundamentally, the Township contended that the videos should

remain confidential so the Township can maintain the secrecy of

the scope of the security surveillance system.

    The Law Division held that the Township was in violation of

OPRA and ordered release of the requested video footage within

five days.   The court also directed the parties to attempt

agreement on reasonable attorney’s fees under N.J.S.A. 47:1A-6.

    On July 1, 2014, the Township filed motions for leave to

appeal and for a stay pending appeal, maintaining that “there is

a security risk if [the tape is] produced,” and that the

“revealing of security measures and surveillance techniques

would create a risk of [sic] the safety of persons in the

Township.”   The Appellate Division granted the stay on July 2,

2014.   The Appellate Division also granted the application of

the American Civil Liberties Union of New Jersey (ACLU-NJ) for

amicus curiae status.

    On May 13, 2015, the Appellate Division affirmed the order

of the trial court.     Gilleran v. Twp. of Bloomfield, 440 N.J.

                                  8
Super. 490, 501 (App. Div. 2015).     The panel rejected the

Township’s argument that the fact that the video camera footage

was part of a security system should have been sufficient

justification to deny access.    Id. at 497.   Based on a statutory

construction analysis, the panel held that OPRA’s statutory

exclusions addressing security do not provide a blanket

exemption for all security information.     Ibid.

       Further, the appellate panel held that the record lacked

sufficient specific information for it to conclude that

activities and individuals’ identities revealed on the tape

would pose a security risk if the tape were released.       Id. at

498.   That said, the panel declined to conclude that an agency

must review requested video recordings in order to claim an

exemption based on security reasons, acknowledging that such a

requirement could be unreasonably burdensome.       Ibid.   Rather,

the panel stated that determining whether the government must

review a recording should be addressed on a case-by-case basis,

taking into consideration the length of the requested recordings

and the nature of the information contained therein.        Id. at

500.   The Appellate Division remanded the matter for additional

proceedings related only to the award of fees.      Id. at 501.

       Because final judgment had not yet been rendered, the

Township properly sought leave to appeal to this Court, which we



                                  9
granted.    223 N.J. 402 (2015).2    The ACLU-NJ, which had been

granted amicus curiae status before the Appellate Division,

filed an amicus brief in support of Gilleran.      The Reporters

Committee for Freedom of the Press and eighteen media

organizations were granted amicus curiae status and filed a

brief urging rejection of a “blanket exception” for surveillance

videos.     We also granted amicus curiae status to the Attorney

General of New Jersey, who filed a brief in support of the

Township.

                                    II.

      The key distinction in the arguments of the parties lies in

how to interpret the security exceptions, both of which include

the phrase, “if disclosed,” in identifying the type of security

information or other material that is excluded from access as a

“government record.”     The parties further disagree on whether

the security exceptions require the review and redaction of

discrete material that can be identified as posing a security

risk, subject to cost shifting and other accommodations

generally provided for through N.J.S.A. 47:1A-5.

      Plaintiff and the amici who support her right to request

access to the security videotape believe that individualized

review and excision is necessary to give meaning to the phrase,




2   A related notice of petition for certification was dismissed.
                                    10
“if disclosed,” in the two security exclusions.   Plaintiff and

amici argue that the phrase requires the Township to review the

tapes and excise only those portions of the tape that would

create a security risk “if disclosed.”

    Plaintiff and amici also suggest that, if the Township is

not required to review the tapes, then the Court will have

interpreted the exception to be a “blanket exception” for all

security measures.   They point out that other OPRA exemptions

containing similar “if disclosed” language have been applied to

require an individualized assessment of the requested government

record, with release authorized for those portions that do not

pose the demonstrated risk that the exclusion seeks to avoid.

Here they emphasize that the Township made no effort to

demonstrate that portions of the video “would jeopardize”

security because the Township acknowledged that no one had

viewed the tape in its entirety.

    The Township and the Attorney General view the security

exclusions differently.   They dispute that the videotape merely

provides information equivalent to that which a member of the

public would otherwise view standing outside in the surveilled

public place.   Rather, they maintain that videotape from the

Township’s stationary security camera, which is otherwise not

available to be seen by the public, would disclose security

information that reveals the security system’s operation and

                                11
vulnerabilities –- what the government can view from the inner

workings of its security system.     They maintain that allowing

general public access to their security measures, procedures,

and techniques is contrary to the purpose of the security

exceptions.

     Accordingly, they argue that the revealing information

ordered to be released -- which would normally be known only to

those who could see through the camera’s lenses or, in other

words, who can view what the camera’s tapes capture, when, and

how well -– was intended to be exempt as a category of

information under the security exclusions.     They emphasize that

the security exclusions’ purpose in shielding the release of

such sensitive information about a security system is designed

to foster protection of public buildings and the people within

them.   They further argue that courts should apply the security

exclusions and deny public access to a security system’s video

when the government produces a certification that such

information must remain confidential to avoid jeopardizing the

security system’s operation.

     In further response to plaintiff’s and the ACLU-NJ’s

position, they contend that their interpretation neither renders

the “if disclosed” language meaningless nor creates a blanket

exception for security-related information.    They maintain that

other security-related records remain available on request,

                                12
subject to excision as needed prior to release.   Their position

also allows for release, based on a showing of need balanced

against the government’s interests, through the common law right

of access.

                                 III.

    Any analysis of OPRA must begin with the recognition that

the Legislature created OPRA intending to make government

records “readily accessible” to the state’s citizens “with

certain exceptions[] for the protection of the public interest.”

N.J.S.A. 47:1A-1 (declaring public policy animating OPRA).   OPRA

substantively provides that “all government records shall be

subject to public access unless exempt,” N.J.S.A. 47:1A-1, and

it places on the government the burden of establishing an

exemption, N.J.S.A. 47:1A-6.   See Mason v. City of Hoboken, 196

N.J. 51, 66-67 (2008).   The Act sets forth in detail the manner

in which requests for inspection, examination, and copying of

government records are to be addressed, at times underscoring

the responsiveness and cooperation expected from custodians.

See N.J.S.A. 47:1A-5.

    OPRA expansively defines “Government record” or “record” to

include

          any paper, written or printed book, document,
          drawing, map, plan, photograph, microfilm,
          data processed or image processed document,
          information     stored      or     maintained
          electronically or by sound-recording or in a

                                13
         similar device, or any copy thereof, that has
         been made, maintained or kept on file in the
         course of his or its official business by any
         officer, commission, agency or authority of
         the State or of any political subdivision
         thereof.

         [N.J.S.A. 47:1A-1.1.]

However, the Legislature established public-policy exceptions

from that definition, declaring that “[a] government record

shall not include . . . information which is deemed to be

confidential.”   Ibid.   Included in the information that the

Legislature decreed to be confidential is

         emergency    or   security    information   or
         procedures for any buildings or facility
         which, if disclosed, would jeopardize security
         of the building or facility or persons
         therein;

as well as

         security measures and surveillance techniques
         which, if disclosed, would create a risk to
         the safety of persons, property, electronic
         data or software.

         [Ibid.]

    We now evaluate whether those exceptions were intended to

exempt from disclosure the security camera videotape that

plaintiff requested through OPRA.

                                 IV.

    We begin our analysis with the assumption that video

footage from a security camera is a “government record” under

OPRA because no party has challenged that starting point, and we

                                 14
proceed directly to whether video footage from a public

facility’s security surveillance camera is exempt from

disclosure based on the public-interest policy concerns

underlying the two security-related exemptions.      See N.J.S.A.

47:1A-1 (characterizing exceptions as having been created “for

the protection of the public interest”).

    The two government-record exemptions at issue categorize

types of information or content sought to be excluded based on

security concerns.   One exemption addresses “security

information or procedures . . . which, if disclosed, would

jeopardize security of the building or facility or persons

therein.”    N.J.S.A. 47:1A-1.1 (emphasis added).    The other

addresses “security measures and surveillance techniques which,

if disclosed, would create a risk to the safety of persons [or]

property.”   Ibid. (emphasis added).

    Our task plainly involves statutory construction, the

objective of which is to effectuate legislative intent.       Cashin

v. Bello, 223 N.J. 328, 335 (2015).    The best source for

direction on legislative intent is the very language used by the

Legislature.   See State v. Gandhi, 201 N.J. 161, 176 (2010).

    The words used by the Legislature in the applicable

exemptions capture categories of information.       Their terminology

transcends reference to a singular document, or like item, that

can be reviewed for redaction and encompasses material that

                                 15
provides insight into security methods and modalities.     The

first exemption references “security information or procedures”

the disclosure of which would jeopardize security of public

buildings.   N.J.S.A. 47:1A-1.1 (emphasis added).    The second

speaks even more broadly in precluding disclosure of a category

of information, specifically reaching records that reveal

“security measures and surveillance techniques” so as not to

place at risk the safety of property, which includes public

buildings, and people.   Ibid. (emphasis added).    Our job is to

understand the intent that animated those exemptions and to give

it effect.   Cashin, supra, 223 N.J. at 335.   We do so fully

aware that the Legislature also stated that “any limitations on

the right of access . . . shall be construed in favor of the

public’s right of access.”   N.J.S.A. 47:1A-1.     In attempting to

understand what the Legislature intended, a court does not “view

the statutory words in isolation but ‘in context with related

provisions so as to give sense to the legislation as a whole.’”

Murray v. Plainfield Rescue Squad, 210 N.J. 581, 592 (2012)

(quoting DiProspero v. Penn, 183 N.J. 477, 492 (2005)).

    Viewed together, both security exemptions advance a

discernible public policy with respect to the security systems

of public buildings, such as we have here.     The two exemptions

endeavor to keep from public scrutiny a swath of information

that, if disclosed, would jeopardize or would undermine the

                                16
effectiveness of the security system for public buildings

(property) and the people within them.     We seek meaning and

intent of the two exemptions by viewing them in context with

each other.    Murray, supra, 210 N.J. at 592.

    We begin by agreeing with plaintiff that the Legislature

was not creating a blanket exception for any and all information

about security measures.    Such a clear and direct exclusion

could have been written, but that is not how the exemptions are

fairly read.   The “if disclosed” phrase must have meaning.       See

State v. Regis, 208 N.J. 439, 449 (2011) (stating that

legislative words are not presumed superfluous).     Certainly,

there are types of security-related information that would

appear disclosable without violating the Legislature’s

overarching concern about the maintenance of public security and

safety.   Examples could include public-bidding documents in

connection with acquisition of a security system and documents

revealing the cost of the system.     Such examples were readily

acknowledged during argument in this matter.     Thus, the

exception does not create a “blanket exception” for all

security-system-related material, as feared by plaintiff and

amici.

    However, the Legislature plainly was concerned about

public-safety consequences when creating a shield in OPRA from



                                 17
the on-demand public disclosure of information that relates to

public-facility security concerns.

    Even if neither security exception is meant to operate as a

blanket exception, the Legislature’s exceptions -- written

without knowing the extent of the public safety challenges that

the future might bring -- were phrased in a way that allows

flexibility in application for security purposes.   They maintain

the confidentiality of information categories when disclosure of

the information, considering the totality of its worth, would

compromise the integrity of a security system and defeat the

purpose to having security exceptions in OPRA.

    The first exception allows for the maintenance of secrecy

when the consequence of releasing information produced by

certain security tools places at risk the very security system

established for the protection of public buildings and people.

The second reinforces the legislative desire to preclude

disclosure of security measures and surveillance techniques that

would create a risk for property and persons.    The language of

those exceptions broadly permits a categorical exception if the

information’s disclosure would create the very danger the

security measures and surveillance techniques were meant to

thwart.

    Current events since the new millennium make evident the

present day difficulties of maintaining daily security for

                               18
public buildings and people using them.    The security exceptions

prevent OPRA requests from interfering with such security

efforts.    Even if the Legislature could not have predicted

precisely all the many types of criminal, terroristic events

that have happened since OPRA was enacted, the Legislature

created flexible exceptions to preserve public safety and

security.    Now, we know that knowledge of the vulnerabilities of

a security system could allow an ill-motivated person to know

when and where to plant an explosive device, mount an attack, or

learn the movements of persons, placing a public building or

persons at risk.    Information that reveals the capabilities and

vulnerabilities of surveillance cameras that are part of a

public facility’s security system is precisely the type of

information that the exceptions meant to keep confidential in

furtherance of public safety.

    To achieve exemption for such a category of security

information, the governmental entity must establish that the

security tool (here, the camera) produces information that, if

disclosed, would create a risk to the security of the building

or the persons therein because of the revealing nature of the

product of that tool.    We have recognized before the

significance of the release of a “government record” when the

mining of information from the government record can defeat the

very purpose of the OPRA exclusion.    In Education Law Center v.

                                 19
New Jersey Department of Education, 198 N.J. 274 (2009), this

Court considered the impact that release of a document under

OPRA would have on thwarting the purpose of an exclusion

recognized under the Act.   Specifically, we considered whether

the release of a record that contained factual components could

be subject to the deliberative-process privilege recognized and

protected under OPRA.   Id. at 299.      In concluding that

disclosure of a seemingly fact-based document could reveal

deliberative content because that protectable type of

information could be gleaned from thoughtful and contextual

review of the document, id. at 299-300, we held that the purpose

to be served by the exception had to be honored in the case

before the Court, id. at 300-02.       The Court took a practical

approach to preserving the purpose intended to be achieved by

the legislative creation of the exemption.

    Here, we cannot allow ourselves to be blind to the very

purpose of the security exceptions in issue.       When determining

whether OPRA meant to require the wholesale release of such

security videotape, on demand, we must consider the videotape as

a whole, with due regard for the information it can reveal about

the Township’s security system.    If the release of the product

of a security system can lead to the undermining of the

legislative public-interest policy embedded in the security

exclusions, the exemption protecting such information to avoid

                                  20
the risk of jeopardizing the security protection surely was

intended to prevail in order to protect public safety.3

     In this matter, the scope of the camera’s surveillance area

(the width, depth, and clarity of the images, as well as when it

operates, i.e. intermittently and, if so, at what intervals and

are they regular) is the information that the Township seeks to

protect.   That the video may contain depictions of otherwise

non-confidential views of an area outside a public building or

may capture persons moving in a public area is not a complete

way in which to assess the security worth of this requested

government record.   Such analysis provides a stunted review for

addressing the purpose underlying the security exemptions.

     No doubt the security exceptions recognize the need, in

some instances, to deny access to only a portion of a government

record in order to avoid placing at risk the safety of a person

identifiable on the videotape.4    But when the public-security



3  On this point, the dissent describes the majority opinion as
not giving effect to the second prong of analysis under the
exceptions, namely that the disclosure would jeopardize security
or would create a risk to safety. See infra at __ (slip op. at
9). That mistakes our analysis. Although under our
interpretation of the statutory exemption no security footage
can pass the second part of the test embedded in the exception,
that is not to say that all security information is exempt
because, as noted, security information includes more than just
security video footage. The statutory language from the second
prong to the exceptions is not omitted in our analysis.
4  When that is the only basis asserted for non-disclosure of an
otherwise disclosable government record, then it would be
                                  21
concern is that access to the videotape product of the

surveillance medium itself reveals security-compromising

information, then the exemptions can be relied on to bar,

categorically, under OPRA, a security system’s otherwise

confidential surveillance product.

    A sensible application of the security exceptions supports

denying release of information that undermines the operation of

a government facility’s security system.   Compelling the

wholesale release to the public of videotape product of any

security camera, or combination of cameras, from a government

facility’s security system would reveal information about a

system’s operation and also its vulnerabilities.   Once OPRA is

interpreted to require unfettered access to the work product of

any camera that is part of a governmental facility’s security

system, then footage from security cameras in all governmental

facilities –- police stations, court houses, correctional

institutions -- would be subject to release on demand.   It takes

no stretch of the imagination to realize that that would make it

possible for any person to gather the information necessary to

dismantle the protection provided by such security systems.



appropriate for the governmental entity to review the tapes and
redact or excise certain portions. OPRA allows for cost
shifting for the additional burden on public resources should
that form of search expedition be requested in an appropriately
tailored way. See N.J.S.A. 47:1A-5.


                               22
     Requests for videotape product from surveillance cameras

protecting public facilities are better analyzed under the

common law right of access where the asserted need for access

can be weighed against the needs of governmental

confidentiality.   See O’Boyle v. Borough of Longport, 218 N.J.

168, 196-97 (2014) (noting that “the party requesting documents

must explain why he seeks access to the requested documents” and

relating three-part test used for evaluation of such requests);

Educ. Law Ctr., supra, 198 N.J. at 302.   We can envision

circumstances when the need for access to a portion of a

videotape, redacted as necessary, may justify release of the

requested material.   For example, an accident occurring in an

area surveilled near a public building or an incident of claimed

brutality or misconduct captured on a facility’s security

videotape may provide a legitimate interest to justify a partial

disclosure under the common law right of access.5   Plaintiff’s

common law right of access claim was never reached in this

matter and so that balancing-of-interest analysis was not

performed.   That is the context in which the give and take

emphasized by the dissent should take place when security


5  This Court also recognized recently the possibility of a
judicially fashioned remedy that could include the required
release of a portion of security videotape from cameras inside
and outside a police building as part of required discovery in a
DWI prosecution. See State v. Stein, 225 N.J. 582, 600-01
(2016).
                                23
videotape, capable of revealing vulnerabilities of the security

system itself, is requested.

    That said, we conclude that the broad brush of compelled

release under OPRA, on demand for any or no reason, of the

Township’s security system’s surveillance videotape product,

revealing its capabilities and vulnerabilities, is contrary to

the legislative intent motivating OPRA’s exemptions based on

security concerns.   We hold that the videotape requested in this

matter is not subject to public access under OPRA’s security

exclusions.   Although a more expansive explanation by the

Township would have been preferable, we are satisfied that the

Township provided an adequate basis, through Mr. Ehrenberg’s

certification, as buttressed by argument, to support its

position that allowing general public access under OPRA to the

video footage from the surveillance camera on Town Hall and the

adjacent police station would undermine the security purpose of

the camera and of the security system of which it is but a part.

                                 V.

    The judgment of the Appellate Division is reversed and the

matter is remanded for further proceedings based on the

unresolved common law right-of-access claim.

     JUSTICES ALBIN, FERNANDEZ-VINA, AND SOLOMON join in JUSTICE
LaVECCHIA’s opinion.    CHIEF JUSTICE RABNER filed a separate,
dissenting opinion in which JUSTICE TIMPONE joins.       JUSTICE
PATTERSON did not participate.


                                24
                                           SUPREME COURT OF NEW JERSEY
                                             A-15 September Term 2015
                                                      076114

PATRICIA GILLERAN,

    Plaintiff-Respondent,

            v.

THE TOWNSHIP OF BLOOMFIELD
and LOUISE M. PALAGANO, in
her capacity as Records
Custodian for the Township of
Bloomfield,

    Defendants-Appellants.


    CHIEF JUSTICE RABNER, dissenting.

    This is a case of statutory interpretation.        The outcome

should depend on the language the Legislature used -- or chose

not to use -- in the Open Public Records Act (OPRA), N.J.S.A.

47:1A-1 to -13.

    OPRA provides the public with access to government records.

N.J.S.A. 47:1A-1.      Unless an exception in the statute applies,

the law affords citizens a broad right of access.       Ibid.

Relying on the statute, Patricia Gilleran asked the Township of

Bloomfield for footage from a video surveillance camera that is

visible to the public and focuses on the back of Bloomfield’s

Town Hall.       The Township denied the request, and this action

followed.



                                     1
    The trial court found that OPRA does not create a “blanket

exemption” for the disclosure of security tapes and ordered

Bloomfield to disclose the footage.      The Appellate Division

affirmed.     It carefully analyzed the language of the statute and

agreed that “the statutory exclusions do not provide a blanket

OPRA exemption for recordings made from security cameras.”

Gilleran v. Twp. of Bloomfield, 440 N.J. Super. 490, 497 (App.

Div. 2015).     The panel also found that the Township did not meet

its burden to establish that either of OPRA’s two security-

related exceptions applies.     Id. at 498.

    The majority takes a different approach.      It concludes that

all footage from security cameras is exempt from disclosure

under OPRA because the footage would reveal the “capability” and

“vulnerabilities” of the government agency’s security system.

See ante at __, __, __ (slip op. at 4, 22, 24).     The majority

offers sound reasons why that approach makes sense.      But the

Court’s decision cannot overcome a fundamental problem:      OPRA

does not say that all security footage is categorically exempt

from public disclosure.     The Legislature could have written that

standard into the law but did not.      Instead, OPRA requires

public agencies to disclose government records unless a specific

exception applies, and the relevant exceptions do not exempt all

security footage from disclosure.      According to the language of

the statute, the Township must demonstrate that surveillance

                                   2
footage “would jeopardize security” or “would create a risk to”

safety to be exempt from disclosure.   N.J.S.A. 47:1A-1.1.    The

Township has not made that showing and, therefore, has not met

its burden under the law.

    Courts must be guided by the Legislature’s policy choices,

which appear in the words of the relevant statutes.    Because, in

my view, the majority has not followed the plain language of

OPRA, I respectfully dissent.

                                I.

    The statute provides the critical backdrop to this case.

OPRA is designed “to maximize public knowledge about public

affairs in order to ensure an informed citizenry.”    Mason v.

City of Hoboken, 196 N.J. 51, 64 (2008) (quoting Asbury Park

Press v. Ocean Cty. Prosecutor’s Office, 374 N.J. Super. 312,

329 (Law Div. 2004)).

    At the outset of the law, the Legislature declared that

“government records shall be readily accessible for inspection,

copying, or examination by the citizens of this State, with

certain exceptions, for the protection of the public interest,

and any limitations on the right of access . . . shall be

construed in favor of the public’s right of access.”    N.J.S.A.

47:1A-1 (emphasis added).

    The law’s overall design is straightforward.     “[A]ll

government records shall be subject to public access unless

                                3
exempt.”   Ibid.   OPRA defines “government record[s]” broadly.

N.J.S.A. 47:1A-1.1.     The law covers “information stored or

maintained electronically,” which a political subdivision of the

State made or maintained in the course of its official business.

Ibid.   The statute also exempts certain items from disclosure;

the Legislature expressly carved out two dozen areas from the

meaning of “government record.”        Ibid.   OPRA places the burden

on public agencies to prove that an exception applies.         N.J.S.A.

47:1A-6.

    The law also provides various ways for agencies to limit

disclosure.   For example, as a general rule, before custodians

allow access to government records, they must redact social

security numbers, credit card numbers, unlisted telephone

numbers, or driver license numbers from the records requested.

N.J.S.A. 47:1A-5.     When part of a record is exempt from

disclosure, “the custodian shall delete or excise” that portion

and “shall promptly permit access to the remainder of the

record.”   N.J.S.A. 47:1A-5(g).    Also, “[i]f a request for access

to a government record would substantially disrupt agency

operations, the custodian may deny access to the record after

attempting to reach a reasonable solution with the requestor.”

Ibid.   And if “an extraordinary expenditure of time and effort”

is needed “to accommodate” a request, the agency may charge a

reasonable “special service charge” based on the actual cost of

                                   4
providing the copies requested.       N.J.S.A. 47:1A-5(c); see also

N.J.S.A. 47:1A-5(d) (allowing reasonable service charges related

to information technology).

                                  II.

    No party disputes that the surveillance footage sought in

this case is a “government record.”      The question before the

Court is whether any exceptions apply to Ms. Gilleran’s request.

    The Township relies on two exceptions in the statute:

          emergency    or   security    information   or
          procedures for any buildings or facility
          which, if disclosed, would jeopardize security
          of the building or facility or persons
          therein; [and]

          security measures and surveillance techniques
          which, if disclosed, would create a risk to
          the safety of persons, property, electronic
          data or software.

          [N.J.S.A. 47:1A-1.1 (emphasis added).]


Neither exception announces a blanket rule that applies to an

entire category of information.       Yet the Legislature

specifically used that approach in other areas.      It exempted

“criminal investigatory records” from disclosure -- without

qualification.    N.J.S.A. 47:1A-1.1.     The same is true for

“information . . . to be kept confidential pursuant to court

order.”   Ibid.   Likewise, “information contained on individual

admission applications” to any public institution of higher

education is exempt across the board.       Ibid.

                                  5
    The Legislature, however, did not exempt all “emergency or

security information” or all “security measures and surveillance

techniques.”   Instead, OPRA excludes from the definition of

“government record” only information or footage that,

respectively, “would jeopardize security” or “would create a

risk to” safety.   Ibid.

    To satisfy its burden and establish that the above

exceptions applied, Bloomfield submitted a certification from

its Township Administrator.    He explained that “the camera

provides security for Town Hall and/or the [adjacent] Law

Enforcement Building.”     He argued that video surveillance

footage should not be disclosed because that “would defeat the

entire purpose of having security cameras on Town Hall.”       He

added that “the public does not know the area that is being

surveilled.”   In addition, he explained that the safety of

police officers, confidential informants, witnesses, domestic

violence victims, and members of the public who enter the police

station “could be put in jeopardy.”    (Emphasis added.)

    The general language of the certification does not

establish that the safety of any of those individuals would be

jeopardized -- the standard used in the statute.    In fact,

because no one has examined the footage in question, the

Township cannot represent that any confidential informants,

witnesses, or victims appear on the tape.    Beyond that, as the

                                   6
Appellate Division noted, the Township did not demonstrate that

some feature of the camera would create a risk of harm if the

footage were released.    See Gilleran, supra, 440 N.J. Super. at

498.    In short, the Township has not met its burden of proof --

that disclosure “would jeopardize security” or “would create a

risk to” safety -- as the law requires.

       To be sure, the Township could have availed itself of

remedies that OPRA provides.    It could have reviewed the

surveillance tape and redacted parts that, in fact, “would

create a risk to the safety of persons” or “would jeopardize

security.”    N.J.S.A. 47:1A-1.1.       The Township, for example,

could have redacted portions that depict any confidential

informants.    It could have cropped blind spots from the

videotape in order not to reveal the system’s limitations.           If

the Township could demonstrate that the manner and level of

review required “would substantially disrupt” the Township’s

operations, it could have denied access after first “attempting

to reach a reasonable solution with the requestor.”         N.J.S.A.

47:1A-5(g).   In other words, Township officials could have

negotiated with Ms. Gilleran about the scope of the request and

asked her to narrow it further.     At oral argument, counsel for

Ms. Gilleran represented that she would have narrowed the

request if asked.    The Township could have also added a

reasonable special service charge if satisfying the request

                                    7
involved “an extraordinary expenditure of time and effort.”

N.J.S.A. 47:1A-5(c).   But the Township did none of those things.

Instead of speaking further with Ms. Gilleran, it simply denied

her revised request for one day of video footage.

    The majority finds that the release of security camera

footage “would reveal information about a system’s operation and

also its vulnerabilities.”   See ante at __ (slip op. at 22).

According to the majority, such disclosures are “at odds with

the legislative intent in creating security exceptions to OPRA.”

Id. at __ (slip op. at 4).   The majority therefore concludes

that footage from security cameras, which presumably reveals

sensitive security information, is exempt from disclosure under

OPRA.   Id. at __, __, __ (slip op. at 4, 21, 24).

    That may be a sensible approach as a matter of policy.      The

American Civil Liberties Union of New Jersey, the Reporters

Committee for Freedom of the Press, and the media organizations

that appear as amici strongly argue otherwise.   But what matters

in this appeal is what the Legislature said when it made policy

choices in the body of the statute.   The Legislature did not

create a wholesale exception for security footage.   Instead, it

drafted two security exceptions that each contain two prongs:

(1) the material sought must relate to “emergency or security

information” or “security measures and surveillance techniques”;

and (2) the agency must show that disclosure “would jeopardize

                                 8
security” or “would create a risk to” safety.     N.J.S.A. 47:1A-

1.1.    Unless both prongs are met, the exceptions cannot apply.

       The Court, however, effectively exempts security footage

from disclosure across the board because of what the footage

might reveal about how a security system operates.    That

standard is quite broad.    Indeed, it is hard to see how security

footage that covers even a modest amount of time could pass the

majority’s test.    Beyond that, the Court’s reading of the law

gives no meaning to the second prong in both statutory

exceptions.    The analysis, therefore, runs contrary to a basic

rule of statutory interpretation.     Courts should give effect to

every word of a statute and not read a law in a way that renders

language superfluous.    See H.S.P. v. J.K., 223 N.J. 196, 207

(2015); In re N.B., 222 N.J. 87, 101 (2015); State v. Regis, 208

N.J. 439, 449 (2011).

       I would instead address both prongs of OPRA’s security

exceptions, as the Appellate Division did.    The panel noted that

the Township

           provided no information . . . to indicate that
           important security strategies or techniques
           would be disclosed.    For example, there was
           no indication that the security camera might
           have blind spots in its apparent surveillance
           areas, or that the clarity and sharpness of
           the imagery recorded would be revealed in a
           way that might compromise the strategic
           deterrent effect of the security camera or
           overall security system of the building.


                                  9
          [Gilleran, supra, 440 N.J. Super. at 498.]

In my view, the panel correctly found that the Township’s

certification contained general statements that “were

insufficient to justify withholding the recordings from

disclosure.”   Ibid.

                                III.

     Security cameras have been around for a long time -- well

before OPRA was enacted in 2002.6      Their purpose has always been

to protect public safety.   Against that backdrop, OPRA placed

particular conditions on when security footage could and could

not be disclosed; the language of the statute simply did not

exempt all footage from disclosure.

     The Legislature, of course, is free to rewrite and broaden

the security-related exceptions in the law.      It can craft a

categorical exception for security footage as it has done in

other areas.   But it is for the Legislature, not the courts, to

modify the text of a statute.




1  OPRA significantly altered and expanded upon the Right to Know
Law, which had been enacted in 1963. Compare L. 1963, c. 73,
with L. 2001, c. 404. Both security provisions were added as
part of the new law. L. 2001, c. 404, § 1. The Assembly and
Senate voted to adopt OPRA in early January 2002; the Governor
signed the bill on January 8, 2002. Ibid. Just months before,
our nation witnessed the tragic events of September 11, 2001.
It is therefore not correct to suggest that the Legislature
could not have predicted modern-day security issues and acts of
terror when it enacted OPRA. See ante at __-__ (slip op. at 18-
19).
                                 10
    When called on to interpret a statute, courts must examine

the plain language of the law and give effect to the words the

Legislature used.     Morristown Assocs. v. Grant Oil Co., 220 N.J.

360, 380 (2015); State v. Terry, 218 N.J. 224, 234 (2014).      To

give sense to the statute as a whole, courts review particular

language “in context with related provisions.”      Murray v.

Plainfield Rescue Squad, 210 N.J. 581, 592 (2012) (quoting

DiProspero v. Penn, 183 N.J. 477, 492 (2005)); see also Burnett

v. Cty. of Bergen, 198 N.J. 408, 421 (2009).      Here, the broad

exceptions the Legislature crafted for other categories of

information offer telling context.

    OPRA itself adds another important rule of statutory

construction.   The law expressly declares that “any limitations

on the right of access . . . shall be construed in favor of the

public’s right of access.”    N.J.S.A. 47:1A-1.    Reading OPRA’s

security exceptions to exempt all security footage heads in the

opposite direction.

                                IV.

    The Court remands this matter for further proceedings to

assess what information might be available for disclosure under

the common law right of access.    The majority believes that

requests for surveillance videos “are better analyzed under the

common law.”    See ante at __ (slip op. at 23).



                                  11
    The common law right of access, while important in its own

right, is not a substitute for OPRA.    OPRA presumes that records

will be released unless an agency can show that they are wholly

or partially exempt from disclosure.    Under the common law,

requestors have access to a broader array of records but “must

make a greater showing than required under OPRA.”     Mason v. City

of Hoboken, 196 N.J. 51, 67 (2008).    The common law right of

access shifts the burden and requires requestors to “establish

an interest in the subject matter of the material.”    Ibid.

(quoting Keddie v. Rutgers, 148 N.J. 36, 50 (1997)).     That

interest “must outweigh the State’s interest in non-disclosure.”

Educ. Law Ctr. v. N.J. Dep’t of Educ., 198 N.J. 274, 303 (2009).

Counsel also stressed a more practical difference between the

two types of claims.    Counsel observed that because attorney’s

fees are available to a prevailing party under OPRA, see

N.J.S.A. 47:1A-6, but have not been available under the common

law, fewer parties will be likely to pursue only common law

requests in court.

                                  V.

    The Township presented a legitimate legal argument about

the scope of two OPRA exceptions, as to which there was little

guidance in existing case law.    The Township declined to

disclose the surveillance footage without first examining what

the tape contained.    Under the circumstances, I would not order

                                 12
disclosure of the tapes at this time.    I would instead remand

the case to the trial court and permit the Township to try to

satisfy either of the security-related exceptions in OPRA based

on what appears on the tape.   The Township would then be in a

position to redact portions of the tape prior to disclosure, if

it could establish that those parts “would jeopardize security”

or “would create a risk to” safety.     N.J.S.A. 47:1A-1.1.

    For those reasons, I respectfully dissent.




                                13